DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the claims filed on 06/06/2022. As directed by the amendment: no claims have been amended, claims 7-8, 20-21, and 24 have been cancelled, and no claims have been added. Thus, claims 1-6, 9-19, and 22-23 are presently pending in the application.

Response to Arguments
Applicant’s arguments with respect to the rejection of the claims have been fully considered and are persuasive. Applicant argues that Forster does not qualify as a prior art under 35 U.S.C. 102 (a)(2) and that both the Forster reference and the claimed invention were commonly owned by AMGEN INC. Examiner agrees; however, a new ground of rejection is made in view of Bergens (US 6270479).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/06/2022 is considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergens (US 6270479).
Regarding Claim 1, Bergens discloses a drug delivery device (autoinjector (200); Fig.2A) comprising: a housing (210) defining a shell (Fig.2A) having a proximal end (front part (212)), a distal end (rear part (211)), and a longitudinal axis extending between the proximal end and the distal end thereof (the central axis along the autoinjector); a needle assembly (needle (123) and container (220)) at least partially disposed within the housing at the proximal end thereof (the needle (123) and the container (220) are located with the front part (212) as seen in Fig.2A), the needle assembly comprising a syringe barrel (220) containing a medicament (column 14, lines 10-34) and a needle or a cannula (123); a drive assembly (drive spring (241)) at least partially disposed within the housing (Fig.2A) and operably coupled to the needle assembly to urge the medicament through the needle or cannula (column 14, lines 10-60); and a damper mechanism (injection head (250), penetration head (260), and viscous damper (280)) at least partially disposed within the housing adjacent to the distal end thereof (Fig.2A), the damper mechanism being operably coupled to the drive assembly and the housing (the drive spring (241) acts on the injection head (250) when the trigger is released which in turn acts on the penetration head (260) to activate the viscous damper (280) within the housing (210)) (column 14, lines 10-60), wherein upon activating the drive assembly (241), the damper mechanism dampens an effect thereof (Viscous damper 280 is now active and serve to retard injection head 250 forward movement during the injection movement; column 14, lines 29-31) (column 14, lines 10-60).
Regarding Claim 11, Bergens discloses the drug delivery device of claim 1, and further discloses wherein the damper mechanism exerts an opposing force on the drive assembly (the viscous damper (280) delays movement of the injection head (250) that is fully capable of exerting an opposing force on the drive spring (241), since movement of/releasing the drive spring (241) causes movement of the injection head (250)) (column 14, lines 10-60).
Regarding Claim 12, Bergens discloses the drug delivery device of claim 1, and further discloses wherein the damper mechanism exerts an opposing force on at least one component operably coupled with the drive assembly (the viscous damper (280) exerts an opposing force/delay movement of the injection head (250) is coupled to the drive spring (241)) (column 14, lines 10-60).

Allowable Subject Matter
Claims 2-6 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 2 would be allowable for disclosing a damper mechanism comprising a frame member and a damper member that rotate relative to each other.
Bergens discloses the drug delivery device of claim 1, wherein the damper mechanism comprises: a frame member (injection head (250)); a damper member (penetration head (260)) operably coupled to the drive assembly (the drive spring (241) acts upon the injection head (250) which in turn acted on the penetration head (260)) (In FIG. 2B a trigger has been released and drive spring 241 has acted on injection head 250, which in turn has acted on penetration head 260 to move surfaces 261 into contact with container barrel or fingergrip, thereby moving the container 220 and carrier 230 into a needle exposed position; column 14, lines 16-21); a chamber formed between a portion of the frame member (250) and the damper member (260) (where the viscous damper (280) is located between the injection head (250) and the penetration head (260) as seen in Fig.2A); and a damper fluid (viscous damper (280)) disposed within the chamber formed between the frame member and the damper member (Fig.2A); wherein upon activating the drive assembly (241) of the drug delivery device, the damper fluid (280) exerts an opposing force on at least one of the frame member (250) (Viscous damper 280 is now active and serve to retard injection head 250 forward movement during the injection movement; column 14, lines 29-31) and the damper member.
Bergens does not appear to disclose the relative rotation between the frame member and the damper member.

Claims 13-19 and 22-23 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 13 would be allowable for disclosing a damper mechanism comprising a frame member and a damper member that rotate relative to each other.
Bergens discloses a damper mechanism for a drug delivery device (200) comprising: a frame member (250); a damper member (260) operably coupled to a drive assembly (241) of the drug delivery device (the drive spring (241) acts upon the injection head (250) which in turn acted on the penetration head (260)) (In FIG. 2B a trigger has been released and drive spring 241 has acted on injection head 250, which in turn has acted on penetration head 260 to move surfaces 261 into contact with container barrel or fingergrip, thereby moving the container 220 and carrier 230 into a needle exposed position; column 14, lines 16-21); a chamber formed between a portion of the frame member (250) and the damper member (260) (where the viscous damper (280) is located between the injection head (250) and the penetration head (260) as seen in Fig.2A); and a damper fluid (280) disposed within the chamber formed between the frame member (250) and the damper member (260) (Fig.2A); wherein upon activating the drug delivery device to administer a medicament to a user (column 14, lines 10-34), the damper fluid exerts an opposing force on at least one of the frame member (250) (Viscous damper 280 is now active and serve to retard injection head 250 forward movement during the injection movement; column 14, lines 29-31) and the damper member.
Bergens does not appear to disclose the relative rotation between the frame member and the damper member.
However, it would be improper hindsight to modify Bergens to modify the movement between the frame member and the damper member as this would change the principle mode of the operation of the device in Bergens. Therefore, the features of claims 2-6 and 9-10 are considered allowable.
Claims 14-19 and 22-23 would be allowable due to their dependency on claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625. The examiner can normally be reached Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.I./Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783